 Case 2:21-cv-16506-SDW-ESK Document 1 Filed 09/03/21 Page 1 of 6 PageID: 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY




                                                     Civil Action No.:
 FRANCES M. SHELTON,
                                                     Hon.
                             Plaintiffs,

               v.
                                                            NOTICE OF REMOVAL
 TRANS-BRIDGE LINES, INC., MARIO
 REZUSA, JOHN DOE 1-5, JOHN DOE A-Z
 (FICTITIOUS NAMES).

                             Defendants.



TO:    CHIEF JUDGE AND JUDGES OF THE UNITED STATES DISTRICT COURT FOR
       THE DISTRICT OF NEW JERSEY

ON NOTICE TO:        Marvin R. Walden, Jr., Esq.
                     Greenberg & Walden
                     425 59th Street
                     West New York, New Jersey 07093

                     Clerk – Law Division
                     Superior Court of New Jersey
                     Hudson County Courthouse
                     595 Newark Avenue
                     Jersey City, New Jersey 07306

       PLEASE TAKE NOTICE that Defendants through his counsel, Tompkins, McGuire,

Wachenfeld & Barry, LLP hereby removes this civil action pending in the Superior Court of New

Jersey, Hudson County, Law Division (“the State Court Action”), docket number HUD-L-2049-

21, pursuant to U.S.C. 28 §§ 1441 and 1446, as amended, and in accordance with 28 U.S.C. §

1332, as amended, on the following grounds:
Case 2:21-cv-16506-SDW-ESK Document 1 Filed 09/03/21 Page 2 of 6 PageID: 2




      1.     As more fully set forth below, this case is properly removed to this Court pursuant

             to 28 U.S.C. §§ 1332 and 1441 because the procedural requirements for removal

             are satisfied and because this is a civil action between citizens of different states in

             which the amount in controversy exceeds $75,000, exclusive of interest and costs.

 I.        THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED.

      2.     On May 20, 2021, Plaintiff commenced the State Court Action by filing a

             Complaint identified by Superior Court docket number HUD-L-2049-21

             (“Complaint”) with the Deputy Clerk of the Superior Court, Hudson County, New

             Jersey. (A true and exact copy of the Complaint is annexed as Exhibit A).

      3.     The Complaint names as Defendant Mario Rezusa, who is a Pennsylvania resident.

             Various fictitious defendants’ citizenship is disregarded for purposes of

             establishing diversity. See 28 U.S.C. § 1441(a)(“For purposes of removal under

             this chapter, the citizenship of defendants sued under fictitious names shall be

             disregarded”).

      4.     Defendant Trans-Bridge Lines, Inc, is a Pennsylvania corporation with its principal

             place of business located at 2012 Industrial Drive, Bethlehem, PA 18071. See 28

             U.S.C. § 1332(c)(1)(for diversity purposes, “ a corporation shall be deemed to be a

             citizen … of the State or foreign state where it has its principal place of business

             … “ ).

      5.     This Notice of Removal is timely under 28 U.S.C. § 1446(b). The Complaint was

             filed on May 20, 2021. As of this date, upon information and belief, the Defendants

             have yet to be properly served. See Murphy Brothers, Inc. v. Michetti Pipe




                                                2
Case 2:21-cv-16506-SDW-ESK Document 1 Filed 09/03/21 Page 3 of 6 PageID: 3




                Stringing, Inc. 526 U.S. 344, 354 (1994) (the thirty-day period to remove an action

                to federal court begins to run on the date of service of the Summons).

       6.       The United States District Court for the District of New Jersey embraces the locality

                in which the State Court Action is now pending and, thus, this Court is a proper

                forum for this action pursuant to 28 U.S.C. § 1441(a).

       7.       No previous application for removal has been made.

       8.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

                upon Plaintiff’s counsel and a copy is being filed with the Clerk of the Superior

                Court of New Jersey – Law Division, Hudson County.

 II.         REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
             JURISDICTION PURSUANT TO 28 U.S.C. §§ 1332 and 1441.

       9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

                this is a civil action between citizens of different states in which the amount in

                controversy exceeds $75,000 exclusive of costs and interest.

             A. Complete Diversity of Citizenship Exists.

                       1. Plaintiffs’ Citizenship.

       10.      Plaintiff resides in Westfield, New Jersey. (Ex. A). See McCann v. Newman

                Irrevocable Trust, 458 F.3d 281, 286 (3d Cir. 2006)(for purposes of diversity

                jurisdiction, “[c]itizenship is synonymous with domicile …”).

                       2. Defendants Citizenship.

       11.      No Defendant is a citizen of New Jersey.

             B. The Amount in Controversy Requirement is Satisfied.

       12.      Defendant respectfully submits that the amount in controversy exceeds $75,000.

                See 28 U.S.C. § 1332(a).


                                                  3
 Case 2:21-cv-16506-SDW-ESK Document 1 Filed 09/03/21 Page 4 of 6 PageID: 4




          13.      This is a personal injury action involving a motor vehicle accident, wherein Plaintiff

                   claims as follows:




(Ex. A)

          14.      New Jersey state court practice does not permit plaintiffs to plead for damages in a

                   specific amount. See 28 U.S.C. § 1446(c)(2)(A)(ii). See also N.J.R.Civ.P. 4:5-2.

          15.      However, “courts have held that allegations of severe injuries along with pain and

                   suffering will alert [the] defendant that an amount in excess of [the jurisdictional

                   amount] is at issue.” Carroll v. United Air Lines, Inc., 7 F. Supp. 2d 516, 521

                   (D.N.J. 1998).

          16.      Accordingly, pursuant to 28 U.S.C. § 1446(c)(2)(B) the amount in controversy

                   exceeds $75,000 for purposes of this application.

                C. The Unanimity Rule is Satisfied.

          17.      Removal generally requires unanimity among the defendants that have been served

                   with the Complaint. Balazik v. Cty. of Dauphin, 44 F.3d 209, 213 (3d Cir. 1995).




                                                     4
 Case 2:21-cv-16506-SDW-ESK Document 1 Filed 09/03/21 Page 5 of 6 PageID: 5




       18.    All named Defendants consent to removal. As set forth above, fictitious parties are

              disregarded for removal purposes.

       WHEREFORE, Defendant respectfully removes this action from the Superior Court of

New Jersey to this Court pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

                                    Respectfully submitted,


                                    /s/ Richard F. Connors, Jr.
                                    Richard F. Connors, Jr.
                                    TOMPKINS, McGUIRE,
                                    WACHENELD & BARRY, LLP
                                    3 Becker Farm Road, Suite 402
                                    Roseland, New Jersey 07068
                                    (973) 622-3000
                                    rconnors@tompkinsmcguire.com

                                    Attorneys for Defendants Mario Rezusa and Trans-Bridge
                                    Lines, Inc




                                               5
 Case 2:21-cv-16506-SDW-ESK Document 1 Filed 09/03/21 Page 6 of 6 PageID: 6




                           LOCAL RULE 11.2 CERTIFICATION

       Pursuant to Local Rule 11.2, the undersigned hereby certifies that there are no other related

actions pending to the best of my knowledge, information and belief.

                                      /s/ Richard F. Connors, Jr.
                                      Richard F. Connors, Jr.
                                      TOMPKINS, McGUIRE,
                                      WACHENELD & BARRY, LLP
                                      3 Becker Farm Road, Suite 402
                                      Roseland, New Jersey 07068
                                      (973) 622-3000
                                      rconnors@tompkinsmcguire.com

                                      Attorneys for Defendants Mario Rezusa and Trans-Bridge
                                      Lines, Inc


                              CERTIFICATION OF SERVICE

       I hereby certify that on this date, a Notice of Removal and filed with the Court and served

on the following via the New Jersey State Judiciary electronic filing system:

                      Marvin R. Walden, Jr., Esq.
                      Greenberg & Walden
                      425 59th Street
                      West New York, New Jersey 07093

                      Clerk – Law Division
                      Superior Court of New Jersey
                      Hudson County Courthouse
                      595 Newark Avenue
                      Jersey City, New Jersey 07306

                                                     Richard F. Connors, Jr.
                                                     TOMPKINS, McGUIRE, WACHENELD
                                                     & BARRY, LLP
                                                     3 Becker Farm Road, Suite 402
                                                     Roseland, New Jersey 07068
                                                     (973) 622-3000
                                                     rconnors@tompkinsmcguire.com

                                                     Attorneys for Defendants Mario Rezusa and
                                                     Trans-Bridge Lines, Inc
Dated: September 3, 2021

                                                6
